DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer was filed and approved on 03/03/2022. Claims 21, 23-28, 30-35, 37-40 are allowed.

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … obtain, from a public cloud server over an existing secure sockets layer (SSL) connection, a virtual private network (VPN) request to establish a VPN with a client, wherein the client is connected to the public cloud server; authenticate the VPN request; and in response to authenticating the VPN request: obtain a VPN interface table, wherein the VPN interface table specifies logical network connections between the client, the public cloud server, and the private cloud; obtain, from the client via the VPN, a data access request for secure data stored in the private cloud, wherein the data access request was pre-authenticated using credential data stored in the public cloud server; and send, to the client via the VPN, the secure data, wherein prior to obtaining the VPN request, the processor is further programmed to: obtain, from the public cloud server over the existing SSL connection, an SSL request to establish a persistent SSL connection with the public cloud server; authenticate the SSL request; and establish, after authenticating the SSL request, the persistent SSL connection with the public cloud server…in combination and relationship with the rest of claim as being claimed in claims 21, 28, 35.
Therefore, claims 23-27, 30-34, 37-40 are allowable as being dependent upon independent claims 21, 28, 35.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to facilitating access to the private cloud behind the firewall by a client.

Wood et al (Pub. No. US 2012/0311671); “Systems and Methods for a Security Delegate Module to Select Appropriate Security Services for Web Applications”;
-Teaches the security delegate module can be configured to authenticate, authorize…see par. 27.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436